            Case 2:19-cv-00487-MJP Document 2 Filed 04/04/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

April 4, 2019

CENTER FOR BIOLOGICAL DIVERSITY ET AL V. NATIONAL MARINE FISHERIES SERVICE
ET AL
Case # 2:19−cv−00487−MJP

The court has received your case documents and has identified the deficiencies listed below.
Please note: Any underlined points of reference indicated below will contain a link to the source materials.

           Improper Signature− Secondary Attorney(s):
           The secondary attorney(s) Sophia N. Ressler indicated in your initiating document(s) is/are
           not properly before this court and has/have been removed from the docket. Please file a
           Notice of Appearance for attorney(s) Sophia N. Ressler as soon as practicable using the event
           "Notice of Appearance" under the "Notices" category. See FRCP 11 and LCR 83.2 or Section
           III(L) of the Electronic Filing Procedures.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
